DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US Patent Appl. Pub. No. 2018/0047800 A1).
[Re claim 1] CHOI discloses the display device comprising: a base layer (BS1); 5a light emitting element layer (OLED) disposed on the base layer (BS1); and a thin-film encapsulation layer (TFE) disposed on and encapsulating the light emitting element layer (OLED), wherein the thin-film encapsulation layer (TFE) includes an inorganic layer (CL1) having at least one inorganic sub-layer pair (AL1 and AL2), 10wherein the at least one inorganic sub-layer pair includes a first inorganic sub-layer (AL1) having a first refractive index (2.05) and a second inorganic sub-layer (AL2) disposed on the first inorganic sub-layer and having a second refractive index (1.46) different from the first refractive index (see figure 2B, 3A and paragraphs [0029], [0032]-[0033], [0039], [0065], [0071]-[0073]).
[Re claim 2] CHOI also discloses the display device further comprising: 15a circuit element layer (TFT2) disposed between the base layer (BS1) and the light emitting element layer (OLED), wherein the light emitting element layer is electrically connected to the circuit element layer, wherein the first refractive index (2.05) is greater than the second refractive index (1.46), 20wherein the first inorganic sub-layer (AL1) contains SiNx and the second inorganic sub-layer (AL2) contains SiON, wherein the at least one inorganic sub-layer pair comprises at least seven inorganic sub-layer pairs (see figure 2B, 3A and paragraph [0046], [0071]-[0074]).
25[Re claim 3] CHOI also discloses the display device wherein the inorganic layer (CL1) further includes an upper inorganic sub-layer (most upper AL1 layer) having an upper refractive index (2.05) disposed on a top of the at least one inorganic sub-layer pair (AL1 and AL2), wherein the first refractive index (2.05) and the upper refractive index (2.05) are each greater than the second refractive index (1.46) (see figure 3A and paragraph [0071]-[0074]).  
[Re claim 4] CHOI also discloses the display device wherein the upper inorganic sub-layer (most upper AL1 layer) contains the same material as the first inorganic sub-layer (AL1) (see figure 3A and paragraph [0072]-[0074]).
[Re claim 5] CHOI also discloses the display device wherein the first refractive index (2.05) of the first 10inorganic sub-layer (AL1) is greater than the second refractive index (1.46) of the second inorganic sub-layer (AL2) (see figure 3A and paragraph [0072]-[0074]).
[Re claim 6] CHOI also discloses the display device wherein the first refractive index of the first inorganic sub-layer is about 1.8 to about 2.1 (2.0), and the second refractive index of the second 15inorganic sub-layer is about 1.5 to about 1.65 (1.5) (see figure 3A and paragraph [0077]).  
[Re claim 8] CHOI also discloses the display device wherein the first inorganic sub-layer has a first thickness (T1) and the second inorganic sub-layer has a second thickness (T2) (see paragraph [0077]).
[Re claim 10] CHOI also discloses the display device wherein the circuit element layer includes at least one transistor (TFT2), and the light emitting element layer (OLED) is electrically connected to the at least one transistor (see paragraph [0046]).
[Re claim 11] CHOI also discloses the display device comprising: 10a base layer (BS1); a circuit element layer (TFT2) disposed on the base layer; a light emitting element layer (OLED) disposed on the circuit element layer and electrically connected to the circuit element layer; and a thin-film encapsulation layer (TFE) disposed on the circuit element layer and the light 15emitting element layer to encapsulate the circuit element layer and the light emitting element layer, wherein the thin-film encapsulation layer includes: a first inorganic layer (CL1) disposed on the light emitting element layer, an organic layer (OL1) disposed on the first inorganic layer, and 20a second inorganic layer (CL2) disposed on the organic layer, wherein at least one of the first or second inorganic layers includes first inorganic sub-layers (AL1) having a first refractive index (2.05) and second inorganic sub-layers (AL2) having a second refractive index (1.46) different from the first refractive index, wherein the first inorganic sub-layers and the second inorganic sub-layers are 25alternately disposed (see figure 2B, 3A and paragraphs [0029], [0032]-[0033], [0039], [0065], [0071]-[0073]).
[Re claim 12] CHOI also discloses the display device wherein the first and second inorganic layers collectively include at least seven first inorganic sub-layers and at least seven second inorganic sub-layers, 5wherein one of the first inorganic sub-layers of the first or second inorganic layers is stacked on the light emitting element layer (see figure 2B, 3A and paragraph [0046], [0071]-[0074]).
[Re claim 13] CHOI also discloses the display device wherein one of the first inorganic sub-layers (most upper layer of AL3) of the second inorganic layer (CL2) is disposed on an uppermost portion of the second inorganic 10layer (CL2) (see figure 3C).  
[Re claim 14] CHOI also discloses the display device wherein the number of the first inorganic sub-layers (AL3) of the second inorganic layer (CL2) is greater than the number of the second inorganic sub-layers (AL4) (see figure 3C).  CHOI shows in figure 3C that AL3 layers has 5 layers and AL4 layers has 4 layers.  Therefore, CHOI discloses the display device wherein the number of the first inorganic sub-layers (AL3) of the second inorganic layer (CL2) is greater than the number of the second inorganic sub-layers.
[Re claim 15] CHOI also discloses the display device wherein the first inorganic sub-layer (AL1) contains SiNx and the second inorganic sub-layer (AL2) contains SiON (see figure 2B, 3A and paragraph [0071]-[0074]).
[Re claim 16] CHOI also discloses the display device wherein the first refractive index (2.05) of the first 20inorganic sub-layer (AL1) is greater than the second refractive index (1.46) of the second inorganic sub-layer (AL2) (see figure 2B, 3A and paragraph [0071]-[0074]).  
[Re claim 17] CHOI also discloses the display device wherein the first refractive index of the first inorganic sub-layer is about 1.8 to about 2.1 (2.0), and the second refractive index of the second 25inorganic sub-layer is about 1.5 to about 1.65 (1.5) (see figure 3A and paragraph [0077]).  
[Re claim 18] CHOI also discloses the display device wherein each of the first inorganic sub-layers has a first thickness (T1) and each of the second inorganic sub-layers has a second thickness (T2) (see paragraph [0077]).
  [Re claim 20] CHOI also discloses the display device wherein the circuit element layer includes at 10least one transistor (TFT2), and the light emitting element layer (OLED) is electrically connected to the at least one transistor (see paragraph [0046]).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US Patent Appl. Pub. No. 2018/0047800 A1).
[Re claim 1] CHOI discloses the display device comprising: a base layer (BS1); 5a light emitting element layer (OLED) disposed on the base layer (BS1); and a thin-film encapsulation layer (TFE-1) disposed on and encapsulating the light emitting element layer (OLED), wherein the thin-film encapsulation layer (TFE) includes an inorganic layer (CL4) having at least one inorganic sub-layer pair (AL1-1 and AL2-1), 10wherein the at least one inorganic sub-layer pair includes a first inorganic sub-layer (AL1-1) having a first refractive index (2.26) and a second inorganic sub-layer (AL2-1) disposed on the first inorganic sub-layer and having a second refractive index (1.46) different from the first refractive index (see figure 5A-5B and paragraphs [0099]-[0101]).
[Re claim 7] CHOI discloses the display device wherein the thin-film encapsulation layer (TFE-1) further includes: a lower inorganic layer (CL3) disposed between the light emitting element layer (OLED) and the 20inorganic layer (CL4), and an organic layer (OL1) disposed between the lower inorganic layer (CL3) and the inorganic layer (CL4) (see figure 5A and paragraph [0099]).

Allowable Subject Matter
Claims 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895